John I. Purtle, Justice, dissenting. I cannot agree with my brothers in this opinion. The only question is whether appellee quit her job to join her husband. The trial court was absolutely correct in holding that she quit to join her husband. When she left her employment it was for the purpose of joining Robert J. Chamberlain. When she arrived in Indiana he was her husband. It is true that for two days following her last day of work she was not married. However, when she arrived at her new home in Indiana she joined her husband, the express purpose of her leaving her job. It is entirely too technical to disqualify her because she did not marry at least one day before leaving her employment. We have always construed this statute to confirm to the intent of the General Assembly, until this time anyway, that being to protect people who are unemployed. In the present case we have turned the other direction and given assistance to the cause of increasing the number of unemployed who cannot draw unemployment benefits. In my opinion, the common-sense interpretation of this statute would allow this lady to draw benefits.